[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1922

                        UNITED STATES,

                          Appellee,

                              v.

                    ARTHUR J. MOLLO, III,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

           [Hon. Gene Carter, U.S. District Judge]                                                             

                                         

                            Before

                    Torruella, Chief Judge                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Richard R. Beauchesne and  Peters & Associates, P.A. on brief  for                                                                
appellant.
Jay P. McCloskey, United  States Attorney, George  T. Dilworth and                                                                          
Margaret D. McGaughey, Assistant United States Attorneys, on brief for                             
appellee.

                                         

                      December 17, 1997
                                         

     Per Curiam.   Upon careful review, we conclude  that the                           

district court did not err  in sentencing appellant under the

Armed Career Criminal Act (ACCA), 18 U.S.C.   924(e)(1). 

     Appellant  contends that he  did not have  the requisite

three  convictions  for  offenses  committed  on   "occasions

different  from  one  another,"  because  two  of  his  three

predicate  offenses  were  committed  on the  same  day:   on

February 25,  1987, at 8:40 p.m., appellant and an accomplice

attempted  to rob a  liquor store in  Greenwich, Connecticut;

and 30 minutes later on the same date, appellant and the same

accomplice robbed a variety store in Stamford, Connecticut.  

     We  reject that contention.  Those two crimes, committed

at  different times  against different  victims  in different

locations,  both qualified  as  predicate  offenses for  ACCA

purposes.  See United States v. Hudspeth, 42 F.3d 1015, 1020-                                                    

22 (7th Cir. 1994).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-